Citation Nr: 1018491	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  05-39 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to May 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.

This matter was previously remanded by the Board in November 
2008 for additional development.  That development has been 
completed, and the case is once again before the Board for 
appellate review.

The Board notes that the Veteran had perfected an appeal for 
entitlement to service connection for chronic obstructive 
pulmonary disorder.  This claim was also remanded for 
additional development in November 2008.  However, service 
connection was granted for COPD in a March 2010 rating 
decision promulgated by the RO.  This represents a full grant 
for the benefit sought with respect to that claim.  
Therefore, there is no appellate issue before the Board for 
that claim and it will not be further discussed.


FINDING OF FACT

The Veteran does not have PTSD attributable to a confirmed 
stressor in service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claim, a 
letter was sent to the Veteran in November 2003 in accordance 
with the duty to notify provisions of the VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The Veteran was notified of the 
evidence that was needed to substantiate his claim; what 
information and evidence that VA will seek to provide and 
what information and evidence the Veteran was expected to 
provide, and that VA would assist him in obtaining evidence, 
but that it was his responsibility to provide VA with any 
evidence pertaining to his claim.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the Veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.

The Veteran's service treatment records, service personnel 
records, VA treatment records,  private treatment records, VA 
authorized examination reports, and lay statements have been 
associated with the claims file.  The Board notes 
specifically that the Veteran was afforded VA examinations in 
October 2004 and November 2009 with respect to his claim for 
service connection.  38 C.F.R. § 3.159(c) (4).  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As set forth in greater detail below, the Board finds that 
the VA examinations obtained in this case are adequate they 
are collectively based on a review of the claims file; 
contain a description of the history of the disability at 
issue; document and consider the Veteran's complaints and 
symptoms; and, to the extent possible, provide an opinion as 
to the etiology of the Veteran's claimed PTSD.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

B.  Law and Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  Service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., Diagnostic and Statistical Manual 
for Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV)); (2) a link, established by 
medical evidence, between current PTSD symptoms and an in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2009).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
veteran's military records and all pertinent medical and lay 
evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see 
also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f) 
(2009).  The evidence necessary to establish the occurrence 
of an in-service stressor for PTSD will vary depending on 
whether or not a veteran "engaged in combat with the enemy."  
Id.

If VA determines that a veteran engaged in combat with the 
enemy and that the alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f).  No further development or corroborative evidence 
is required, provided that the claimed stressor is 
"consistent with the circumstances, conditions, or hardships 
of the veteran's service."  Id.

If, however, VA determines that a veteran did not engage in 
combat with the enemy or that the alleged stressor is not 
related to combat, the veteran's lay testimony by itself is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  Corroboration of every detail, including the 
veteran's personal participation is not required; rather the 
veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  
See also Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(holding that a veteran need not corroborate his actual 
physical proximity to (or firsthand experience with), and 
personal participation in rocket attacks while stationed in 
Vietnam.)

Neither the Veteran's Form DD-214 or his personnel records 
confirm that he engaged in combat.  Therefore, additional 
evidence is required to verify the Veteran's claimed 
stressors.

The record reflects several stressors claimed by the Veteran.  
He served aboard an aircraft carrier.  He stated that unused 
ordinance would detach from landing aircraft and skid past 
him along the deck into the sea.  He helped to rinse out 
blood from aircraft with wounded crewmembers.  He saw the 
caskets of deceased soldiers loaded into aircraft.  He 
recalled sailors being blown off the deck of the ship into 
the water but were not recovered.  He had heard stories of 
Marines shooting each other in arguments, and recalled one 
marine who shot himself with a flare to avoid duty.  See 
December 2003 Statement.  He also described an incident in 
which a mechanic backed into a propeller and was killed, and 
an incident in which a man was killed by a tractor.  See 
December 2004 VA Treatment Records.  A friend of his, E.C., 
had died while out on patrol.  See August 2008 Statement.  He 
also indicated that he was affected by the deaths of a 
Commander W. and Lieutenant R., who were shot down.  See 
August 2009 Statement.

Several of these stressors are anecdotal in nature and are 
not capable of being verified.  However, the record indicates 
that a Commander W. and Lieutenant R. were indeed shot down 
in June 1968.  See October 2009 CURR Request.  Therefore, 
this stressor is considered verified.  The remaining issue to 
be decided is whether the Veteran has a diagnosis of PTSD 
attributed to this verified stressor.

Service treatment records are negative for any complaints, 
treatment, or diagnoses specifically related to PTSD.  The 
Veteran underwent an enlistment examination in April 1965.  
No relevant abnormalities were noted.  Re-enlistment 
examinations in May 1972, July 1972, and April 1978 were also 
normal with respect to the Veteran's mental state.

In January 1981, the Veteran reported feeling angry, 
frustrated, and anxious.  He was dissatisfied with his 
situation in the military, and felt that the Navy was trying 
to kick him out of service.  He described feeling irritable 
and unable to sleep.  On examination, the Veteran was fully 
oriented and cooperative.  He was mildly anxious and tense, 
and his affect was consistent with his mood.  His memory and 
judgment were intact, and he had no suicidal or homicidal 
ideation.  The treating physician concluded that the Veteran 
did not have a psychotic condition or thought process 
disorder.  The Veteran was diagnosed with situation 
adjustment reaction.  A subsequent re-enlistment examination 
in July 1982 noted no relevant abnormalities.

In November 1983, the Veteran reported having work-related 
stress.  He had sleep disturbances and was unable to relax.  
He was diagnosed with mild depression.  However, on a July 
1984 fleet reserve examination, no relevant abnormalities 
were noted.

Records from the Vet Center dated October 2003 reflect a 
diagnosis of PTSD.  However, the verified stressor was not 
among the list of traumatic events listed in the report.

The Veteran was afforded a VA examination in October 2004.  
The examiner recorded a detailed history.  The Veteran was 
not being treated for a psychiatric disorder, but was 
prescribed Ambien and Xanax by his primary care provider.  He 
reported feeling sad when viewing war coverage on the news, 
and described getting a "feeling of dread."  He indicated 
he was unable to work due to his inability to concentrate.   
He denied any hallucinations or delusions, but described 
episodes in which he experienced heart palpitations, 
difficulty breathing, and a feeling of dread.  These episodes 
usually lasted 5 to 10 minutes and occurred almost every day.  
He stated that these symptoms began during his time on the 
flight deck in service.  He also described seeing a lot of 
dead soldiers being transported.  He currently slept about 4 
to 6 hours per night, and would awaken at times feeling 
startled.  He spent most of his time watching television.  
Based on a review of the claims file, a history provided by 
the Veteran, and objective testing and examination, the 
examiner diagnosed panic disorder with agoraphobia, and 
indicated that PTSD was not an active diagnosis.

VA treatment records dated December 2004, April 2005, and 
August 2008 reflect diagnoses of PTSD.  However, the 
Veteran's verified stressor was not specifically noted among 
the traumatic events reported by the Veteran during these 
instances.

VA treatment records dated January 2005, February 2005, and 
April 2005 reflect that a diagnosis of PTSD was either ruled 
out or under consideration to be ruled out.  Records dated 
April 2008 and October 2009 reflect diagnoses of a panic 
disorder and anxiety disorder, respectively.

The Veteran was afforded a VA examination in November 2009.  
A detailed history was recorded in the examination report.  
The Veteran indicated he served primarily as an aircraft 
mechanic during service.  With respect to stressors in 
service, he stated that he fueled the aircraft, and at times 
the fuel nozzles would break and he would be doused in fuel.  
He almost drove into the side of an aircraft several times.  
He saw people injured, and "hands caught in moving 
surfaces."  He also stated that it was not uncommon for 
people to be blown off the flight deck.  On one occasion, 3 
people were blown off the deck, but only 1 was recovered.  He 
had to help transport the caskets of dead soldiers, and he 
saw body bags.  He had to help wash blood out of the 
aircraft.  He knew pilots who did not return from their 
sorties.  He had particular distress dealing with the loss of 
Commander W., and Lieutenants P. and F., though he did not 
personally witness their deaths.  He also heard that one of 
his friends had been killed in the jungle.  He saw someone 
killed in a tractor accident, and witnessed a comrade inflict 
a burn wound on himself.

The Veteran stated that he currently slept approximately 6 
hours in a 24-hour period, usually 2 hours at night and 3 to 
4 hours during the day.  He was often fatigued.  On 
examination, the Veteran's thought process was logical and 
sequential.  He denied any delusions or hallucinations.  He 
had poor eye contact, and was irritable and sarcastic at 
times.  He was alert and oriented in three spheres.  His 
immediate, intermediate, and remote memory was intact.  He 
denied any suicidal or homicidal ideation.  He reported being 
frequently depressed and irritable, and had ongoing panic 
attacks.  He had some psychomotor retardation.  Based on the 
review of the claims file, a history provided by the Veteran, 
and objective examination, the examiner concluded that the 
Veteran did not have PTSD.  The examiner noted that, per the 
Veteran's service treatment records, he functioned quite well 
after exposure to his claimed stressors, until 1983 when he 
was seen for psychiatric consultation.  That evaluation led 
to a diagnosis of major depression.  There was no indication 
of PTSD at that time, and the Veteran's current complaints of 
increased anxiety and agitation dealing with the public 
supported a diagnosis of a panic disorder with agoraphobia.  
The Veteran did not meet the diagnostic criteria for PTSD.

Based on the evidence of record, the Board finds that service 
connection for PTSD is not warranted.  The record includes 
diagnoses of PTSD and a verified stressor in service.  
However, there is no indication that those diagnoses are 
based on or otherwise the result of this verified stressor.  
It was not reported by the Veteran during those treatment 
sessions.  The Veteran did report this stressor during his VA 
examination in November 2009.  However, that examiner 
indicated that the Veteran did not meet the diagnostic 
criteria for PTSD, but instead had a panic disorder with 
agoraphobia.  The Board notes that the Veteran is presently 
service-connected for that disorder.  Without a link, 
established by medical evidence, between current PTSD 
symptoms and a verified in-service stressor, service 
connection for PTSD is not warranted.  See 38 C.F.R. § 
3.304(f) (2009).


ORDER

Service connection for PTSD is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


